DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

 EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
claim 1, the 4th- and 3rd-to-last line of the claim, the phrase “H, OCH3, OH, N(CH3)2, COOH, and CO3H” has been replaced with the phrase --H, OCH3, OH, N(CH3)2, COOH, and CO3H--.
	In claim 4, the last line of the claim, the phrase “99mTc” has been replaced with the phrase --99mTc--.	
	In claim 5, the first line of the claim, the phrase “the 99mTc” has been replaced with the phrase --a 99mTc--.
	In claim 7, the third line of the claim, the phrase “Na99mTcO4” has been replaced with the phrase --Na99mTcO4--.
	In claim 7, the last line of the claim, the phrase “min” has been replaced with the phrase --minute--.
	[Note, these amendments are necessary to correct clear typographical errors and antecedent support].

Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the particular L1 and L2 functional groups.  The closest prior art is Pomper et al. (from IDS; WO 2010/014933 A2; “Pomper”) and Ferro-Flores et al. (from IDS; 2017 Nucl. Med. Biol. 48: 36-44; “Ferro-Flores”).  Pomper teaches the PSMA-binding compound having the structure 
    PNG
    media_image1.png
    145
    180
    media_image1.png
    Greyscale
 (Abstract; and p 18), which is a compound of the presently claimed formula 3 except that both linkers L1 and L2 are omitted.  Ferro-Flores teaches the 
    PNG
    media_image2.png
    144
    472
    media_image2.png
    Greyscale
(Abstract; p 36-38; Fig. 1 and 4-7; and Table 2), which is a compound of the presently claimed formula 1 except that the linker L1 is beta-naphthyl alanine and the linker L2 is omitted.  Further, the prior art provides no rationale to modify the PSMA-binding compounds of either Pomper or Ferro-Flores by inserting the particular linkers L1 and L2 as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jennifer Lamberski/
Primary Examiner, Art Unit 1618